Detailed Action
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claim amendment filed August 26, 2020. 
Claims 1-13 are pending.
Claims 1-13 have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 1-5 & 13 are directed to a method and claims 6-12 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

Claims 1-13 are directed to the series of steps for generating a postmark, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as commercial or legal interactions between entities/ persons. 

The limitations that set forth the abstract idea are:
receiving,[…], a request message from an electronic network, the request message comprising request data; 
parsing the request data to identify payload data and metadata, the payload data comprising data authenticated by the electronic postmark; 
generating […], a timestamp in response to receiving the request message; 
hashing the payload data to generate a payload hash, wherein the hashing transforms the payload data into the payload hash; 
creating, in a memory, a new data structure corresponding to the electronic postmark, the new data structure comprising a plurality of fields comprising a metadata field, a payload hash field, a timestamp field, and a digital signature field; 
digitally signing the new data structure with a digital signature; 
storing the new data structure in a datastore, wherein the stored new data structure comprises the metadata in the metadata field, the payload hash in the payload hash field, the timestamp in the timestamp field, and the digital signature in the digital signature field; 
generating a response message, the response message comprising at least two of the metadata, the payload hash, the timestamp, and the digital signature; and 
transmitting, […], the response message onto the electronic network.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a server hardware computer,

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, 
The a server hardware computer is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving a request message, generating a timestamp, hashing data, generating a response message and transmitting the response message. 

Additionally, ¶ [0128] of the application as filed states that the technology required to implement the invention can be personal computer (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide 

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims also recite generic computer functions such as:  associating metadata, decoding data, querying a database, generating a request message to include some data identifiers and decrypting the request. These generic computer functions do not integrate the abstract idea into a practical application. 
Accordingly, claims 1-13 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis noted above.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 
Claim 1, for example, recites “the payload data comprising data authenticated by the electronic postmark” which renders the claims indefinite. It would be unclear to a person of ordinary skill in the art how the electronic postmark could authenticate the data when the postmark has not been generated. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 20090259840 A1) (“Campbell”) in view of Chamberlain et al (US 20040034780 A1) (“Chamberlain”). 

As to claims 1 & 6, Campbell discloses:
an electronic hardware memory configured to store instructions (¶¶ [0033], [0034], [0040]; fig. 2A & related text),  and 
an electronic hardware processor  (e.g. EPM server/system) operably connected the electronic hardware memory and configured to execute the instructions to: (¶¶ [0034], [0040]; fig. 2A & related text); 
receive a request message from an electronic network  (¶¶ [0033], [0034], [0040], [0045], [0062]; fig. 2A & related text);
the request message comprising request data including payload data and meta data (¶¶ [0040]-[0042]); 
parse the request data to identify payload data (message) and metadata (e.g. recipient address or identifier or other data) (¶¶ [0034], 
generate a timestamp in response to receiving the request message (¶¶ [0034], [0041], [0047]- [0049],  [0056]); 
hash the payload data to generate a payload hash (digest of the message) (¶¶ [0033], [0034], [0041], [0047]- [0049]); and 
wherein the electronic hardware processor transforms the payload data to generate the payload hash (¶¶ [0047]- [0049], [0076], [0077]);
create, in the electronic memory, a new data structure corresponding to the electronic postmark (¶¶ [0038], [0067]-[0068], [0076], [0077]), 
the new data structure comprising a plurality of fields comprising a metadata field (e.g. identifier), a payload hash field, a timestamp field, and a digital signature field  (the hash value, time and date stamp, branding data, and identifier value may then "sealed" or secured through a digital signature) (¶¶ [0076], [0077], [0038], [0041], [0067]-[0068]);
digitally sign the new data structure with a digital signature (¶¶ [0046], [0049], [0076], [0077]; figs. 8A, 8B & related text); 
generate a response message, the response message comprising the metadata, the payload hash, the timestamp, and the digital signature, and transmit the response message onto the electronic network (¶¶ [0041], [0047]- [0049]; figs. 4A- 4C).



Chamberlain, however, disclose a the electronic hardware processor hash the payload data [to generate a payload hash] (¶ [0032]). 

It would have been obvious to a person of ordinary skill in the art to modify Campbell’s teachings  with the function of generating a hash of the payload/data, as disclosed by Chamberlain, to ensure that the hash is generated at server/trusted entity thereby preventing potential fraudulent transactions.  

Additionally, Chamberlain in at least ¶ [0033] discloses a MicroEPM data structure may be comprised of the hash value, the digital signature and a copy of the digital data.

The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to identify payload data…as recited by at least claim 1.
to generate a payload hash… as recited by at least claim 1.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
metadata, 
payload hash, 
timestamp, and 
digital signature. 
The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The generating, creating, sending, signing…etc. would be performed regardless of the type of data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

	
As to claims 2 & 7, Campbell/ Chamberlain discloses as shown above. 

Campbell further discloses wherein the service oriented architecture module is further configured to cause the electronic hardware processor to decode one or more of a category of the payload data, a recipient of the payload data, an origin of the payload data, a provider identifier and a mailer identifier from the metadata (¶¶ [0042], [0054]).

As to claims 3 & 8, Campbell/ Chamberlain discloses as shown above. 
Campbell further discloses wherein the digital signing module is further configured to associate the metadata, the payload hash, the timestamp, and the digital signature as a record, and store the record in a database (¶¶ [0033], [0038]).

As to claim 9, Campbell/ Chamberlain discloses as shown above. 
Campbell further discloses further comprising a device that queries the database for records with metadata provider identifiers equivalent to a particular value (¶¶ [0033], [0038], [0068], [0075]).

As to claims 4 & 10, Campbell/ Chamberlain discloses as shown above. 
Campbell further discloses wherein the payload data comprises a direct protocol message (fig. 8 b & related text).

As to claims 5 & 11, Campbell/ Chamberlain discloses as shown above. 
Campbell further discloses wherein the payload data comprises an email message (¶¶ [0033], [0034], [0054]).  
 
As to claim 12, Campbell/ Chamberlain discloses as shown above. 
Campbell further discloses wherein the service oriented architecture module is further configured to cause the electronic hardware processor to generate the request 

Claims 13 is rejected over Campbell in view of Chamberlain and further in view of Montgomery et al (US 20030101143 A1) (“Montgomery”). 

As to claim 13, Campbell/ Chamberlain discloses as shown above. 
Campbell does not expressly disclose wherein parsing the request data comprises one or more of decrypting the request data to identify the payload data and the metadata or identifying a username and password in the request data.

Montgomery, however, discloses wherein parsing the request data comprises one or more of decrypting the request data to identify the payload data and the metadata or identifying a username and password in the request data (¶¶ [0102], [0129]).
It would have been obvious to a person of ordinary skill in the art to modify Campbell’s teachings to include the function of encrypting/decrypting requests, as disclosed by Montgomery, to increase data security thereby preventing fraudulent transactions.

Response to Arguments
Applicant's arguments filed August 26, 2020 have been fully considered but they are not persuasive. 
Rejections Under 35 U.S.C. § 101

For example, Claim 1 recites, among other elements, “receiving, via a server hardware computer, a request message from an electronic network, the request message comprising request data”, “parsing the request data to identify payload data and metadata, the payload data comprising data authenticated by the electronic postmark”, “hashing the payload data to generate a payload hash, wherein the hashing transforms the payload data into the payload hash”, “creating, in a memory, a new data structure corresponding to the electronic postmark, the new data structure comprising a plurality of fields comprising a metadata field, a payload hash field, a timestamp field, and a digital signature field”, “digitally signing the new data structure with a digital signature”, and “associating the electronic postmark with the barcode”. The Specification describes that these elements, among others, cure deficiencies and overcome challenges of secure computer communication, and take advantage of capabilities of the described electronic postmarks. Specification, [0027] and [0028]. Thus, Applicant submits that the claimed invention improves computer systems for generating and utilizing electronic postmarks. Id., [0061].

The Examiner, however, respectfully disagrees. 
The parsing, hashing data and creating data structures and signing data structure are functions that can be performed manually (using a pen and paper) without the use of a machine. When a machine is utilized, those function are merely generic computer functions which do not transform the abstract idea into a practical application. 
The Examiner further notes that the claims do not appear to reflect a technical improvement. The claims merely recite generic computer functions.  Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Applicants argue (page 8):
Applicant submits that the various features of Claims 1-12 overcome known deficiencies and challenges and thus, are examples of specific improvements in computer-based electronic postmarks, rather than an “abstract idea” for which computers are merely invoked as a tool. By improving security in the electronic Enfish.

The Examiner, however, respectfully disagrees. 
It’s unclear what the technical improvement is. Applicant is requested to specify the details of the  “additional authentication and/or other security steps and/or features.” The Examiner notes that signing data structures using digital signature is a generic computer function.  The Examiner further notes that the claims in Enfish are different that the instant claims.  

Applicants argue (page 8):
For example, the steps of “creating, in a memory, a new data structure corresponding to the electronic postmark, the new data structure comprising a plurality of fields comprising metadata field, a payload has field, a timestamp field, and a digital signature field”, “digitally signing the new data structure with a digital signature”, and “storing the new data structure in a datastore” require actions by a processor that cannot be practically applied in the mind, similar to Claim 2 of Example 37. For example, the claimed steps of creating a data structure in the memory and digitally signing the new data structure before storing it in a data store are not practically performed in the human mind, at least because they require a processor to access computer memory to create the data structure having particular fields and structure. As such, amended Claim 1 does not recite any method of organizing human activity and, thus, is eligible because it does not recite a judicial exception.

The Examiner, however, respectfully disagrees. 
Example 37 is different from the instant claims. Example 37 deals with relocation of Icons on a Graphical User Interface. 


Applicants argue (page 9):
Thus, amended Claim 1 recites additional elements beyond any judicial exception that, at least in combination, integrate the alleged exception into a practical application because the additional elements reflect “an improvement in the functioning of a computer, or an improvement to other technology or technical field”. See 2019 PEG, p. 55; see also 2019 PEG, fn. 25. For example, the additional steps of amended Claim 1 provide specific improvements over prior electronic postmark systems, such as providing tools for facilitating use of the electronic postmarks and being able to identify specific changes in documents associated with the electronic post marks, and so forth. Specification, [0025]-[0039]. Additionally, amended Claim 1 recites additional elements that “apply[] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”. See 2019 PEG, p. 55; see also 2019 PEG, fn. 26. Thus, while amended Claim 1 may allegedly recite a judicial exception, amended Claim 1 clearly is not directed to the judicial exception, and under the 2019 PEG, is directed to eligible subject matter.

The Examiner, however, respectfully disagrees. The Examiner request that Applicant specifies the alleged additional elements that “reflect “an improvement in the functioning of a computer, or an improvement to other technology or technical field”.” 
The claim elements in addition to the abstract idea are:
a server hardware computer,

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial 
The a server hardware computer is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving a request message, generating a timestamp, hashing data, generating a response message and transmitting the response message. 

Applicants argue (page 9):
Applicant respectfully submits that neither Campbell nor Chamberlain have been asserted as reciting at least these features of amended Claim 1. Applicant submits that Campbell describes systems and methods only for authenticating electronic messages. See Campbell, Abstract. Campbell discloses that the EPM system “creates a tag or ‘digest’ from the electronic message”, where the “digest is a digitally compressed representation unique to the electronic message”. Id., col. 3, ll. 30-32. The cited disclosure in the Office Action relates to authenticating electronic messages. However, the Office Action fails to identify that Campbell describes creating a new data structure corresponding to the electronic postmark” and comprising “a plurality of fields comprising a metadata field, a payload hash field, a timestamp field, and a digital signature field” and “storing the new data structure in a datastore”. Thus, Applicant respectfully submits that Campbell has not been shown to recite the features of amended Claim 1.

The Examiner, however, respectfully disagrees.
Campbell in at least ¶ [0076] does teach creating data structure as claimed. 
[0076] FIG. SA illustrates the processing steps which occur to produce EPM data structure 240. A one-way hash function is performed using message data 215 to produce a digest, or hash value 420. Preferably, the one-way hash function is
performed by client sender 310, but may be generated by the EPM server 210. Hash value 420 is bundled with the time and date stamp 810, obtained from time module 625. Optionally, branding information can also be included in this bundle which may present information regarding the organization offering the EPM service as described above. Furthermore, a value uniquely identifying each EPM data structure can also be included. This value can be used to facilitate account 

[0077] As known to those skilled in the art, digital signature 820 may be produced by first performing a secure hash algorithm by using, for example, the Secure Hash Standard PIPS 180-1 on the data to be signed to produce a secure hash value. The secure hash value is then processed using a digital signature algorithm (DSA) and a unique private key to produce two data values. These data values comprise digital signature 820, which is appended to the hash value, time and data stamp, and branding data to form EPM data structure 240.

The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
metadata, 
payload hash, 
timestamp, and 
digital signature. 

The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The generating, creating, sending, signing…etc. would be performed regardless of the type of data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20170264777 A1 discloses: 
A printed document manager manages printed documents and is separate from a Document Management System (DMS) that manages electronic soft copy documents also known as source documents. Documents in a DMS repository are registered in a postmark registry by a registration agent. When a document that is registered in the postmark registry is printed, a graphical symbol referred to as a " postmark" is generated and inserted into the print stream so the postmark is printed on the hard copy of the document. The printed document is logged in a printed document store along with metadata associated with the printed document. The postmark on the printed document can be used for one or more purposes, such as to determine whether the printed document can be shredded after use and to determine whether the printed document is current.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf